Reasons for Allowance

The following is an examiner’s statement of reasons for allowance.  The prior art fails to disclose a jewelry apparatus having base member having a first prong and a second prong, wherein the first prong defines a first recess and the second prong defines a second recess, wherein the first prong defines a first slot, the second prong defines a second slot, and wherein the first recess opens into the first slot, and the second recess opens into the second slot; and a coupling member operably configured for attachment to the base member.  The coupling member comprising a disk member having a first side and a second side.  The first side having a first set of indicia depicting a first partial portion of a word and the second side having a second set of indicia depicting a second partial portion of the word.  A first projection extending from the disk member operably configured for attachment to the first prong; and,  a second projection extending from the disk member operably configured for attachment to the second prong.  Wherein, the disk member is movably coupled to the base member and the coupling member is configured to rotate such that the first set of indicia and the second set of indicia create the visual appearance of the word.  The first projection is operably configured to engage the first recess defined by the first prong and the second projection is operably configured to engage the second recess defined by the second prong.
With regard to claim 24, the limitation to “base member defined by claim 1” is understood to encompass a base member having a hippocrepiform configuration.  The base member having a first prong and a second prong.  The first prong defines a first recess and the second prong defines a second recess.  The first prong defines a first slot.  The second prong defines a second slot.  The first recess opens into the first slot; and, the second recess opens into the second slot.   
With regard to claim 24, the limitation “at least two coupling members of claim 1” is understood to encompass two coupling members.  Each coupling member is operably configured for attachment to the base member. The coupling member comprising a disk member having a first side and a second side.  The first side 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677